Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed March
22, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00245-CV
                                    ____________

                           IN RE ZAHIR QUERISHI, Relator



                               ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                  315th District Court
                                 Harris County, Texas
                                 Trial Court No. 86707


                      MEMORANDUM                     OPINION

       On March 8, 2012, relator Zahir Querishi filed a petition for writ of mandamus in
this court. See Tex. Gov=t Code § 22.221 ; see also Tex. R. App. P. 52.1. In the petition,
relator asks this court to order the respondent, Chris Daniel, Harris County District Clerk,
to forward a copy of the order denying his petition for writ of habeas corpus to relator.

       This court’s mandamus jurisdiction is governed by section 22.221 of the Texas
Government Code. Section 22.221 expressly limits the mandamus jurisdiction of the
courts of appeals to: (1) writs against a district court judge or county court judge in the
court of appeals’ district, and (2) all writs necessary to enforce the court of appeals’
jurisdiction. Tex. Gov’t Code Ann. § 22.221. Because the petition for writ of mandamus
is directed toward a district clerk and is not necessary to enforce this court’s jurisdiction,
we have no jurisdiction. See Tex. Gov’t Code Ann. § 22.221(b)(1).

       Accordingly, the petition for writ of mandamus is ordered dismissed.

                                          PER CURIAM



Panel consists of Chief Justice Hedges and Justices Seymore and Boyce.




                                              2